DETAILED ACTION
Claims 1–22 are pending in the present application, of which claims 11–22 have been withdrawn. Claims 1 and 5 have been amended in the amendment filed on April 19th, 2021 whereas claims 2–4 and 6–10 remain original.
In the interest of compact prosecution, the Office conducted an interview with Applicant and suggested alternatives for amending the independent claims to distinguish over the prior art of record. Applicant preferred to receive a Final Office Action. Please refer to the Interview Summary of May 28th, 2021 and attached interview agenda for further details.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1 and 5 filed on April 19th, 2021 are accepted.
The amendments to the Abstract of the disclosure filed on October 17th, 2016 are accepted.
The objection to claim 1 for minor informalities is withdrawn.
The rejections of claims 5–10 under 35 U.S.C. §112(b) are withdrawn in view of the amendments. 
Response to Arguments
Applicant’s arguments on pages 11–12 of the Remarks filed on April 19th, 2021 with respect to the rejection of independent claim 1 under 35 USC §102 anticipated by Bybee, have been fully considered but are unpersuasive.
Applicant’s main argument centers around the interpretation of the term “joined together” in light of the specification and states the Examiner “is interpreting this claimed feature in an unreasonable manner” because in the prior art Bybee, “the detectors of the same axial location are 
Firstly, the office notes that Applicant appears to be arguing the limitations of dependent claim 2 that cites the additional limitation “wherein the joined flux signal output lines are connected to a same one of the flux signal terminals”, or else appears to be arguing the description in the Specification on page 7, “the electrical signals output by detectors of a set … in response to the flux in the reactor core … are linked together with other detector(s) of the detector set for outputting a combined flux signal”. There are no references in claim 1 to “electrical signals being combined” or “linked together”, or flux signal output lines “actually joined with each other”.  See Superguide Corp. v. DirecTV Enter., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004) (Particular embodiments appearing in the written description must not be read into the claim if the claim language is broader than the embodiment.). See also MPEP 2111.01(II).
Contrary to Applicant’s assertions, given that Bybee is an analogous prior art that teaches all of the limitations of claim 1, and Applicant has not argued any other limitation, if Bybee physically joins output lines, it could reasonably be understood by one of ordinary skill in the art that Applicant seeks to describe the same characteristics of Bybee, because the claimed invention need not exactly follow the Specification. In fact, other prior arts besides Bybee, like Holaday Fig. 1 and Kreuter Fig. 2, also have flux signal output lines joined together in the same cable holder in order to reduce the number of openings in the core. In re Van Geuns
To conclude, the broadest reasonable interpretation of the claim would not require this additional limitation read from the Specification, and physically joined inside the same cable or guide tubing would be a reasonable interpretation in light of the prior art.
Regarding dependent claims 2, 5–6, and 10, Applicant then argues the combination of Girieud with Bybee is not valid because Girieud teaches ex-core detectors rather than the in-core detectors of Bybee (Remarks 13). In response, the Office notes that Girieud was only used to teach the electrical connections between cables rather than a complete substitution of the detector arrangement. In other words, the rejection is not based upon a bodily incorporation of Girieud’s detectors into the nuclear reactor of Bybee. In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
For these reasons, Applicant is encouraged to reconsider the proposed Examiner’s amendments in order to distinguish over the prior art or record, or alternatively to combine the limitations of objected claim 7 along with those of intervening claims 5 and 6 into the independent claim.
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Richard Bybee et al, US Patent 4426352 A (hereinafter “Bybee”).
Regarding claim 1, Bybee discloses a detector assembly for measuring flux in a nuclear reactor core comprising 
a plurality of self-powered in-core detector arrangements 20 each for measuring flux at a different one of a plurality of axial locations in the nuclear reactor core (Figs. 3-4; Col. 3 ll. 61-Col. 4 ll. 9; Col. 4 ll. 16-38: “having five paired detectors 20' and 20", each pair is at a different core height”- detector arrangement 20 comprises detectors 20’ and 20” at a given core height that corresponds to axial location); and 

    PNG
    media_image1.png
    677
    434
    media_image1.png
    Greyscale

an assembly connector 22 configured to be connected to a power plant connector 15, the assembly connector comprising a plurality of flux signal terminals each connected to one of self- powered in-core detector arrangements (Figs. 1-3; Col. 3 ll. 30-52: Fig. 2 shows the assembly connector/high pressure closure assembly 22 from a side view, Fig. 3 shows the assembly connector in cross-section with flux signal terminals 28,29. Fig. 1 shows the connection to a power plant instrument tank 15 that leads on to an on-line power plant computer system), 
at least one of the self-powered in-core detector arrangements 20 comprising a set of at least two self-powered in-core detectors pair 20’,20” for measuring flux at a same one of the axial locations in the nuclear reactor core (Col. 4 ll. 16-38: each member of the pair is at the same axial core height, with different pairs at different core heights), 
each of the at least two self-powered in-core detectors including a sheath sheath 42, a detector material section inside the sheath emitter 44, an insulator between the sheath and the detector material ceramic insulation 46, and a flux signal output line lead wires 28,29 (Fig. 4; Col. 4 ll. 16-38), the flux signal output lines of the at least two self-powered in-core detectors being joined together (Fig. 1; Col. 3 ll. 43-52: all of the flux signal output lines are joined together into the same guide tubing that extends from the bottom of the fuel assembly to the in-core instrument removal tank).

Claim Rejections - 35 USC § 103
Claims 2, 5–6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bybee in view of Patrick Girieud, US Patent 5039473 A (hereinafter “Girieud”).		
Regarding claim 2, Bybee discloses the detector assembly as recited in claim 1, however Bybee fails to disclose the joined flux signal output lines are connected to a same one of the flux signal terminals of the assembly connector.
Girieud also teaches an in-core detector, 

    PNG
    media_image2.png
    317
    476
    media_image2.png
    Greyscale

wherein the joined flux signal output lines are connected to a same one of the flux signal terminals of the assembly connector (Girieud Col. 5 ll. 5-12: “In practice, these detectors are formed of four individual detectors per level, whose output signals are combined so as to each deliver a signal representative of the instantaneous power emitted by the reactor at the corresponding level”). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Girieud of combining flux signal output lines of a same axial height to a same output, to the flux signal terminals of Bybee. According to Girieud Col. 5 ll. 23-38, in this manner a signal of the instantaneous power emitted by the reactor at a corresponding level may be determined, in order to understand the state of the core of the reactor and the axial power distortion.

Regarding claim 5, Bybee discloses the detector assembly as recited in claim 1, however Bybee fails to disclose the joined flux signal output lines are connected to a same one of the flux signal terminals of the assembly connector at first and second axial locations.
Girieud also teaches an in core detector,

a first of the self-powered in-core detector arrangement comprising a set of first self-powered in-core detectors for measuring flux at a first axial location in the nuclear reactor core, flux signal output lines of the first self-powered detectors being joined together to provide a first combined flux signal for identifying the flux of the nuclear reactor core at the first axial location (Girieud Col. 5 ll. 5-12: “In practice, these detectors are formed of four individual detectors per level, whose output signals are combined so as to each deliver a signal representative of the instantaneous power emitted by the reactor at the corresponding level”- at each axial location, comprising first and second axial locations, the output signals are joined together to create a combined flux signal); and 
a second of the self-powered in-core detector arrangement comprising a set of second self- powered in-core detectors for measuring flux at a second axial location in the nuclear reactor core axially offset from the first axial location, flux signal output lines of the second self- powered detectors being joined together to provide a second combined flux signal for identifying the flux of the nuclear reactor core at the second axial location (Girieud Col. 5 ll. 5-12: please see above. Multiple flux output signals are joined together from additional multiple axial locations, comprising a set of second detectors at a second axial location).
Please refer to the same obviousness motivation of claim 2.

Regarding claim 6, Bybee modified by Girieud discloses the detector assembly as recited in claim 5 wherein each of the first self-powered in-core detectors includes a lead wire extending from the detector material section and transmitting a flux signal to one of the flux signal output (Bybee Fig. 4 lead wire 28; Col. 4 ll. 10-15), each of the first self-powered in-core detectors including a background wire spaced from the detector material section by the insulator (Col. 4 ll. 16-38: insulator 46) and transmitting a background signal to a first background signal output line (Bybee Fig. 4 background wire 29; Col. 4 ll. 10-15), each of the second self-powered in-core detectors includes a lead wire extending from the detector material section and transmitting a flux signal to one of the flux signal output lines, each of the second self-powered in-core detectors including a background wire spaced from the detector material section by the insulator and transmitting a background signal to a second background signal output line (Fig. 4: please see above- each of the detectors have the same arrangement as shown in Fig. 4).

Regarding claim 10, Bybee modified by Girieud discloses the detector assembly as recited in claim 5 further comprising: a set of third self-powered in-core detectors at a third axial location, third flux signal output lines of the third self-powered detectors being joined together to provide a third combined flux signal for identifying the flux of the nuclear reactor core at the third axial location; and a set of fourth self-powered in-core detectors at a fourth axial location axially offset from the third axial location, fourth flux signal output lines of the fourth self-powered detectors being joined together to provide a fourth combined flux signal for identifying the flux of the nuclear reactor core at the fourth axial location, each of the third self-powered in-core detectors and the fourth self-powered in-core detectors including a respective sheath, a detector material section inside the sheath and an insulator between the sheath and the detector material section (Bybee Col. 4 ll. 16-37: “In the embodiment shown, having five paired detectors 20' and 20", each pair is at a different core height, and although each of the five paired detectors may detect different neutron flux, each individual paired detectors will essentially see or measure the same flux”- teaches at least four self-powered in-core detectors like those of Fig. 4 spaced axially at different heights. Combined with Girieud Col. 5 ll. 5-12 in the same manner as described for claims 2 and 5, the third and fourth flux signal lines would have been joined. Please refer to the same obviousness motivation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bybee in view of Veldon Holaday et al, US Patent 8445839 B2 (hereinafter “Holaday”).
Regarding claim 3, Bybee discloses the detector assembly as recited in claim 1, however Bybee fails to teach the detector material section is a same detector material for all of the at least two self-powered in-core detectors.
Holaday Figs. 3-5 also teaches a self-powered in core detector arrangement 25, wherein the detector material section is a same detector material for all of the at least two self-powered in-core detectors (Holaday Fig. 7; Col. 11 ll. 17-47: “the upper and lower most axial positions in a detector assembly (12) may contain only rhodium self-powered neutron detectors (15')”- the same detector material rhodium is used at the endmost axial positions).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Holaday of a same detector material for all of at least two self-powered in-core detectors to the in-core detectors of Bybee. According to Holaday Col. 11 ll. 14-47, this would have reduced the total number of detectors in a detector assembly and the size of the detector assembly. In addition, this would have made higher accuracy and higher readings for at least two axial positions with lower burnout than usual because at the end positions the rhodium burns out more slowly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bybee in view of Girieud, and further in view of Holaday.
Regarding claim 4, Bybee modified by Girieud discloses the detector assembly as recited in claim 2, however they fail to explicitly disclose the detector material  section is a same size and shape for all of the at least two self-powered in-core detectors. 
Holaday Figs. 3-5 also teaches a self-powered in core detector arrangement 25, wherein the detector material section is a same size and shape for all of the at least two self-powered in-core detectors (Holaday Fig. 7; Col. 11 ll. 17-47: The paired rhodium 15’ and vanadium 15” detectors are shown to be roughly the same size and shape in Fig. 7. In addition, the end axial positions may comprise only rhodium, therefore the size and shape would most likely have been the same for at least two axial positions at the very minimum).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Holaday of a same size and shape for the in-core detectors to the in-core detectors of Bybee. This would have simplified the manufacturing of the detectors and made replacements easier. 

Allowable Subject Matter
Claims 7–9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Please refer to sections 23–24 of the Non-Final Action mailed on December 21st, 2020.

Conclusion
THIS ACTION IS MADE FINAL Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646